TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00215-CR


In re Leon Justice


Cedrick Hardin, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2023015, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Cedrick Hardin's appeal from a judgment
of conviction for possession of cocaine.  The subject of this proceeding is Mr. Leon Justice, court
reporter for the 299th District Court.
The reporter's record was originally due to be filed on May 16, 2003.  After being
notified that the record was overdue, the reporter wrote a letter to the Court promising that the record
would be filed by September 22, 2003.  On August 19, 2003, this Court ordered Leon Justice to
tender the record for filing in this cause no later than September 22, 2003.  He failed to file the
record as ordered, and it still has not been received.
The said Leon Justice is hereby ordered to appear in person before this Court on the
3rd day of December, 2003, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
August 19, 2003, order of this Court.  This order to show cause will be withdrawn and the said Leon
Justice will be relieved of his obligation to appear before this Court as above ordered if the Clerk of
this Court receives the reporter's record by November 28, 2003.
	It is ordered October 28, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish